AMINI:

Bijan Amini 212.497.8217
MEMBER NY & DC BARS bamini@aminille.com

February 21, 2020

By ECF and E-mail

Honorable Stuart M. Bernstein

U.S. Bankruptcy Court for the Southern District of New York
One Bowling Green

New York, New York 10004
bernstein.chambers@nysb.uscourts.gov

Re: Sama v. Mullaney, et al. (In re WonderWork, Inc.), No. 18-ap-1873
Dear Judge Bernstein:

We represent Defendant Brian Mullaney in this adversary proceeding, and write pursuant
to the order on Defendants’ motions to dismiss the initial complaint (ECF Doc. #71).

Defendants conferred concerning the amended complaint filed February 14, 2020, and all
Defendants intend to respond by moving for relief pursuant to Rule 12(b)(6). The Defendants
have proposed to Plaintiff the following briefing schedule: motions to be filed by March 20, 2020;
opposition due April 17, 2020; replies due May 1, 2020. Plaintiff agreed to the proposed schedule,
subject to the Court’s determining that further motion practice is appropriate in light of the decision
on Defendants’ motions to dismiss the initial complaint (ECF Doc. #70). As prior Court
authorization is not needed to move to dismiss (cf. Local Bankruptcy Rule 7056-1(a)), we
respectfully request that the Court approve the foregoing briefing schedule.

Very truly yours, G Nl (

/s/ Bijan Amini
Bijan Amini 2/24/20

 
   
  
 

cc: counsel of record (by ECF)

 

131 WEST 35" STREET, 12° FLOOR - NEW YORK, NEW YORK 10001
P 212.490.4700° F 212.497.8222 * www.aminillc.com
